Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A3, B1 in the reply filed on 1/21/2022 is acknowledged.
Claim Objections
Claims 1, 11 are objected to because of the following informalities:  “one surface” in line 3.  For the sake of compact prosecution, claim 1 is interpreted in the instant Office action as follows: “one surface” is found to be a grammatical error and is equivalent to “a one surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutani (US 20130207259 A1) in view of US 20170178936 A1 (Shin).
Regarding claim 1 as noted in the objection, Yutani discloses a semiconductor device (Fig. 3) comprising: a semiconductor wafer (WF) with a chip region (CHA) and an edge region (DCHA) formed on a one surface of the semiconductor wafer; conductive connectors (BMP) formed on the one surface of the semiconductor wafer in the chip region; and dummy conductive connectors (DBMP1) formed on the one surface of the semiconductor wafer in the edge region.


    PNG
    media_image1.png
    421
    412
    media_image1.png
    Greyscale

Yutani fails to teach an identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors do not overlap with the identification mark.
Shin teaches a semiconductor device in the same field of endeavor (Fig. 27) with an identification mark (210) formed on a one surface of a semiconductor wafer (200) in the edge region; wherein dummy structures (270) do not overlap with the identification mark.
Having Shin’s dummy structures correspond to Yutani’s dummy conductive connectors, and including Shin’s identification mark in Yutani’s edge region would arrive at the claimed identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors do not overlap with the identification mark.

Illustrated below is a marked and annotated figure of Fig. 27 of Shin.

    PNG
    media_image2.png
    315
    364
    media_image2.png
    Greyscale

Regarding claim 4, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 3), wherein the conductive connectors and the dummy conductive connectors have the same shape as each other (illustrated as circles).
Regarding claim 5, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 3), wherein the conductive connectors and the dummy conductive connectors include conductive bumps ([0038]).
Regarding claim 6, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 4), wherein the semiconductor wafer includes a wiring structure (below INS, not illustrated, [0048]), the conductive connectors are electrically connected to the wiring structure (through PAD1), and the dummy conductive connectors are electrically separated from the wiring structure (separated by CVF).
Illustrated below is a marked and annotated figure of Fig. 4 of Yutani.

    PNG
    media_image3.png
    248
    398
    media_image3.png
    Greyscale

Regarding claim 7, Yutani in view of Shin discloses a semiconductor device (Shin, Fig. 27), wherein the identification mark and the dummy conductive connectors are spaced apart from each other in a lateral direction.
Regarding claim 8, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 4), further comprising: a seed layer (SEM) interposed between the one surface of the semiconductor wafer and each of the conductive connectors, and interposed between the one surface of the semiconductor wafer and each of the dummy conductive connectors, wherein the seed layer does not overlap with the identification mark in a vertical direction.
Regarding claim 9, Yutani in view of Shin discloses a semiconductor device (Shin, Fig. 12), wherein the identification mark is recessed to a predetermined depth from the one surface of the semiconductor wafer (“dot depth” [0057]), and wherein the conductive connectors and the dummy conductive connectors protrude from the one surface of the semiconductor wafer (Yutani, Fig. 4).
Regarding claim 10, Yutani in view of Shin discloses a semiconductor device (Yutani, Fig. 4), wherein the semiconductor wafer includes chip pads (PAD1) in the chip region, wherein the conductive connectors are electrically connected to the chip pads, and wherein the dummy conductive connectors are not electrically connected to the chip pads (insulated by CVF).
Regarding independent claim 11 as noted in the objection, Yutani discloses a semiconductor device (Fig. 3) comprising: a semiconductor wafer (WF) with a chip region (CHA) and an edge region (DCHA) formed on a one surface of the semiconductor wafer in the edge region; conductive connectors (BMP) formed on the one surface of the semiconductor wafer in the chip region; and dummy conductive connectors (DBMP1) formed on the one surface of the semiconductor wafer in the edge region.
Yutani fails to teach an identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors avoid overlapping with the identification mark.
Shin teaches a semiconductor device in the same field of endeavor (Fig. 27) with an identification mark (210) formed on a one surface of a semiconductor wafer (200) in the edge region; wherein dummy structures (270) avoid overlapping with the identification mark.
Having Shin’s dummy structures correspond to Yutani’s dummy conductive connectors, and including Shin’s identification mark in Yutani’s edge region would arrive at the claimed identification mark formed on a one surface of the semiconductor wafer in the edge region; wherein the dummy conductive connectors avoid overlapping with the identification mark.
Shin provides a clear teaching to motivate one to modify the edge region to include an identification mark in that it may improve manufacturing information management for the wafer ([0002]), thus resulting in higher yield ([0012]).  Therefore, it would have been obvious to have the claimed identification mark because it would improve manufacturing information management, thus resulting in higher yield.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutani in view of Shin as applied to claim 1 above, and further in view of Fang (US 7172948 B2).
Regarding claim 2, Yutani in view of Shin discloses a semiconductor device (Shin, Fig. 27), with an identification mark.
Yutani in view of Shin fails to teach the identification mark includes a barcode.  However, Fang discloses an identification mark in the same field of endeavor (14, Fig. 1A) wherein the identification mark includes a barcode (Col. 2, lines 53-67).
Since Yutani, Shin, and Fang are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for an identification mark.  These predictable solutions include alphanumeric, barcode, or other types of identification marks as these may be chosen from a finite number of identified, predictable solutions (Fang, Col. 2, lines 53-67).  Absent unexpected results, it would have been obvious to try using a different type of identification mark.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817  

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817